ON MOTION
GAJARSA, Circuit Judge.

ORDER

HEPA Corporation moves to dismiss Central Mfg. Co.’s appeal. No response has been received.
HEPA states that Central’s assets were assigned to the Society for the Prevention of Trademark Abuse (SPTA), and that SPTA assigned the rights and claims related to this appeal to HEPA. Thus, HEPA states that it is now the sole owner of any trademark rights or claims underlying this case and moves to dismiss for lack of case or controversy.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) Each side shall bear its own costs.